           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CODY McKENZIE                                             PLAINTIFF

v.                      No. 3:19-cv-169-DPM

MARTY BOYD, Sheriff, Craighead
County Sheriff Department; KEITH
BOWERS, Jail Administrator, Craighead
County Detention Center; T. RAYMOND,
Jail Administrator, Craighead County
Detention Center; and KEITH HARREL,
Jail Administrator, Craighead County
Detention Center                                      DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. McKenzie has filed an amended complaint with an updated
address. NQ 6. But he hasn't paid the filing and administrative fees or
filed a complete application to proceed in forma pauperis; and the time
to do so has passed. NQ 7. His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
So Ordered.

              D.P. Marshall Jr.
              United States District Judge
